Explanations of vote
Oral explanations of vote
(CS) Mr President, allow me to add a few words to my speech yesterday during the debate on the launch of one of the largest joint European projects, the Galileo navigation system. I very much appreciate the work of the rapporteurs, who achieved a compromise solution both within Parliament and with the Council and the Commission, and thanks to whom we were able to conclude the drawn-out discussions today. Now we have to decide where the headquarters of Galileo's supervisory authority should be located. Once again I want to stress that the Czech Republic is ready and is an ideal candidate. I trust that the promise to locate new Union institutions in new Member States will at last come true.
Mr President, I voted against this report. I listened to the same debate that the previous speaker listened to yesterday, and I can be nothing other than horrified by what I heard: a bizarre bidding war for an agency that does not need to exist. We are inventing a new satellite system because the European Union needs some sort of fashionable item of jewellery - this Galileo project is like bling for the European Union. It is expensive; it is not particularly needed; it is anti-competitive; we had a deal with the Chinese, and there is a Russian system and a GPS system already in existence. Europe does not need this system, yet we are going to pay for it.
As we saw from the discharge votes yesterday, we will not police how money on this particular system is spent and, therefore, we will waste millions upon millions of European taxpayers' euros and pounds. It beggars belief that we have gone into this bizarre system just because it is a kind of vanity cause for us.
Mr President, as I listened to the debate yesterday I thought of the Queen song Bohemian Rhapsody and those immortal words 'Galileo, Galileo'. And I thought of the words of the lyrics of that song. 'Is this the real life? Is it just fantasy? Caught in a landslide, With no escape from reality, Open your eyes, Look up to the sky and see'. The Chinese came. They saw. They walked away and are building their own system. The Russians are modernising their own system, Glonas, and to top it all the American GPS, which we already use for free, is being upgraded to be even more accurate and more user-friendly.
We should not be wasting hard-earned taxpayers' money on a fourth satellite system that offers no advantage over the others. And if I may mix my metaphors, let us shoot this white elephant from the sky. I voted against the report.
Mr President, I, too, voted against the Barsi-Pataky report. This is simply a political vanity project, a bit like the euro, and like the euro it has no economic and no technical justification. It is unnecessary; it is redundant; it is already becoming obsolescent.
As my colleague has already pointed out, the private sector came and looked at it and decided they wanted no part of it, because it did not make sense. The Chinese came and looked at it, took the best ideas away and decided they would get a better result by doing it themselves and, considering the potential military applications of a global positioning system, the fact that the Chinese have gone off and done it should give us all pause and cause us considerable concern.
We should not waste any more taxpayers' money on this pointless political gesture.
Mr President, when the Galileo project was conceived, President Chirac described it as necessary to combat US technical imperialism. That, in truth, is the only possible argument for it. I have no intention of reprising the arguments we have just heard from my three honourable friends: it makes no economic sense; it makes no technical sense; we are getting free use of the American GPS.
The point I really want to make - and I would appeal to my integrationist colleagues in this House, because I do not think you have to be a Eurosceptic to be worried about this - is this: look at what happened in yesterday's debate, when my honourable friend, Mr Heaton-Harris, asked us what we were voting on and nobody in the Chamber was able to name the agency to which we had just voted through supply.
You are doing yourselves no favours, even as supporters of the European project, if you hand your taxpayers' money to these schemes with a 'Europe right or wrong' attitude, without stopping to look at whether it is being efficaciously spent or whether it is being lost or stolen. I would appeal to all my colleagues to try and give their taxpayers some value for money from their own point of view.
Thank you. There are no further calls for the floor or explanations of vote on this report, and before moving on to the next one I should like to take this opportunity to say farewell to Mr Lombardo and wish him all the very best in his new post.
(HU) Thank you, Mr President. I supported the report on the Former Yugoslav Republic of Macedonia, as it sends an important message to the Macedonian people. The country has developed a lot since the 2007 report. The economic results are good, and there is success in the area of legislation. A consensus is developing in internal politics, the different national and ethnic communities are able to coexist. With the consistent endorsement of the Ohrid Framework Agreement and the Badinter principle, political issues are imbued with a new spirit supporting proportional representation and the preservation of the identity of minorities. The economic and social development of the Former Yugoslav Republic is a complex one, and 2005 marked its candidature for EU membership. The negative message at the Bucharest NATO summit, where the petty-minded and illogical behaviour of Greece played a major role, was unfortunate. I am sure that, for the EU, nomenclature will not be an obstacle to membership, and I am glad that Parliament has been able to come to an agreement on that. Our decision will be a positive message, as the country is disillusioned by rejection and EU delays. Now is the time to initiate real and genuine accession negotiations with the country. Thank you for your attention.
(HU) It is with some misgiving that I voted on the Macedonian report. It is true that we have set more and more requirements for the Former Yugoslav Republic of Macedonia, but are we really doing everything in the interests of Euro-Atlantic integration? In Kosovo's evolution to independence and Macedonia's NATO membership veto there may lurk potential dangers. The minority separatists and the majority nationalists could easily upset the fragile balance in Macedonia. The European Union and the United States often meddle in Macedonian politics, we expect and demand many unpopular measures from the Macedonian leadership. This implies responsibility, we ourselves have a responsibility for the stability of the small country and Euro-Atlantic integration. It would be desirable if everyone took that responsibility seriously.
(DE) Mr President, today's vote is a breakthrough for Macedonia's early accession to the European Union. This success is due to the efforts of the late President Boris Trajkovski, who was a personal and a pan-European friend and who charted this course, but it is also a major success for the current Macedonian Government under Prime Minister Gruevski and Foreign Minister Milososki, who have built friendships throughout Europe for this European country: a country which has an excellent minority policy, which is achieving excellent development, and to which we want to give massive support.
Let me send out a clear message: I call on our fellow Members from Greece finally to give ground on the name issue. This House has said very clearly today that it rejects any blockade due to the name issue and that bilateral issues should not be an obstacle to accession. That is the message that we have sent out with a massive majority of the House today, and it is a hefty shot across the bows of those governments which are blocking progress here. I appeal to everyone to abandon this blockade in the interests of Europe.
Macedonia is a European country, and we hope that a date can be set before the end of this year for the start of accession negotiations.
(CS) Mr President, allow me to respond to yesterday's debate. Most of us warned that the Chinese hunger for African oil, its exchange of weapons for oil, supports corruption and dictatorial regimes and exacerbates poverty. What is more, billions of Chinese products are flooding Africa, making African products hopelessly uncompetitive. This so-called unconditional policy is becoming a bigger and bigger obstacle to achieving the Millennium Goals of eradicating hunger and poverty in developing countries. I was surprised by Commissioner Michel's somewhat emotional statement that had the Commission had political powers it would join together with China, and by his defence of China's right to carry out its distinctive foreign unconditional policy, in spite of the fact that China is a member of the UN Security Council and as such is responsible for world developments just like the Union. I object to such sentiments from a member of the Commission.
(PL) Mr President, China's role in global economic development is a particularly important one. China is also a success symbol for the people of Africa.
In the course of the last 25 years China has created opportunities for 400 million of its citizens, lifting them out of extreme poverty. In addition, over 200 million Chinese have joined the middle class. China therefore has a wealth of experience in generating economic development. It is expected that this will also have a positive impact on African countries. Trade between Africa and China is estimated to have increased from USD 4 million in 1995 to USD 55 million in 2006. Africa represents an important source of raw materials for China. The Chinese economy requires ever-increasing supplies of energy and raw materials. China is therefore doing all it can to establish a permanent presence in Africa.
Mr President, I have a particular interest in this report because in a previous professional life as an academic I looked at both Chinese foreign direct investment, inwards and outwards, and African investment and development.
Looking at the report, and it is actually quite a fair report, I think as EU and Member States of the EU we should welcome Chinese investment in Africa, particularly investment in infrastructure, because investment in infrastructure allows local entrepreneurs and local citizens to create wealth for themselves and to trade their way out of poverty.
At the same time we should also be aware of the Chinese thirst and hunger for natural resources - their sort of resource-seeking motives. We should seek to work with China and to tackle those issues, particularly when dealing with unsavoury governments.
One of my concerns over Chinese policy is the fact that it destroys the EU's attempts, and other aid donors' attempts, to offer conditionality or put conditionality on aid. We can suggest all the conditions on aid in order to ensure better governance, but the Chinese come in and destroy that.
Overall it is a fair report and I voted in favour.
Written explanations of vote
in writing. - (FR) I voted for the report by Mrs Geringer de Oedenberg, proposing that the proposal for a codified version of the Council Regulation on the application of Article 81(3) of the Treaty to certain categories of agreements, decisions and concerted practices between liner shipping companies (consortia) be approved at first reading in the codecision procedure.
Since it relates to a codification procedure, this proposal did not have to be 'formally' amended by the parliamentary committee and the latter did not do so. Nonetheless, I am taking advantage of this explanation of vote to express surprise at the delay by the European Union in codifying texts which have been amended several times and are becoming increasingly complex to read and apply as time goes by. The codification process is provided for by an interinstitutional agreement of 20 December 1994 resulting from a political intention expressed by the European Council in December 1992, providing for an accelerated procedure for the speedy adoption of codified instruments.
I firmly support the need to codify the rules. That is imperative for democracy, the rule of law, the training of students, proper application of the law by citizens and legal practitioners, etc.
in writing. - (FR) I welcome the adoption of the common position to resolve a very longstanding problem of mediation in civil and commercial matters, even if this directive will be restricted to cross-border cases, on the basis of a restrictive interpretation of Article 65 EC, but with a broader definition of disputes.
I regret, nonetheless, that the common position does not allow the directive to be implemented through voluntary agreements between the parties, even though it is true that the rules of the Member States on legal proceedings cannot always be amended by agreements between the parties. Overall, this common position is to be welcomed. It remains faithful to the original aim, which was to facilitate access to dispute settlement proceedings and to promote the amicable settlement of disputes by encouraging recourse to mediation and ensuring a satisfactory link between mediation and legal proceedings.
in writing. - (FR) I voted for the report by Mrs Barsi-Pataky, which proposes, subject to amendments, that the amended proposal for a regulation of the European Parliament and of the Council on the further implementation of European satellite radionavigation programmes (EGNOS and Galileo) be approved.
I congratulate Jacques Barrot, Vice-President of the Commission with responsibility for transport, on his firmness, lucid approach and his discernment and political conviction on this difficult issue. The public sector has rescued the manufacturers, who were in a deadlock as to the strategy to be adopted, particular in relation to financial risks. Thanks to the determination of everyone, particularly the European Parliament, it has been possible to raise the 100% public funding to the tune of EUR 3.4 billion. It is therefore representatives of the citizens who are responsible for the solution to this crisis, with an entry into service in 2014 and deployment of the satellites until 2013. This case demonstrates the need to think quickly about the European resources to be put in place to finance public investments when the private market is found wanting.
in writing. - (SV) We have accepted the proposal negotiated between the Council and Parliament regarding the EGNOS and Galileo satellite radionavigation programmes in which Parliament had already, contrary to our opinion, decided the budget issue. We emphasise that we were against resources from the research budget being used for these projects. In addition, we have sought an account from the Commission of how it intends to create commercial financing of the projects.
However, we welcome the fact that the negotiated proposal enables the European Parliament to evaluate and influence the projects.
in writing. - (PT) The European Global Navigation Satellite System (GNSS), as the first Community infrastructure and due to its space-related and technological nature, can only be achieved through a common will. The European GNSS is conceived to consist of two programmes: EGNOS and Galileo.
The importance of the GNSS lies in particular in the fact that it is an alternative and complementary system to the US and Russian systems. This objective involves a strategic, economic, industrial and security space, plus a lot more interests, which no Member State can achieve alone.
As this will be the first programme involving Community financing and infrastructures, Parliament and the Council will bear increased joint responsibility for regulating the deployment and operation of the programmes.
For the above reasons and because completing this project will represent a historic and strategic landmark in the technological progress and independence of the European Union, the GNSS and the aforesaid report deserve my full support as they form a future solution.
in writing. - (SV) Galileo is an example of a large-scale technical project which no individual Member State can complete alone. I was positive about the project being financed from the EU's budget from the start. Unfortunately, it has become evident that the EU has not been able to manage this enormous task in a satisfactory manner. The rapporteur refers to 'internal disagreement' as the reason for this. In my view, this is deeply regrettable and I find it understandable that the Council has not been able to accept the huge increase in the budget. It is down to the Commission to present a more satisfactory financing solution for this important project.
in writing. - I welcome the prospect of Galileo finally being launched. Ms Barsi-Pataky's report on the further implementation of the European satellite radionavigation programmes signals a development, the benefits of which will be felt in areas ranging from European space policy, research and innovation to the common foreign and security policy and the European security and defence policy. I voted in favour of the report.
in writing. - (DE) GPS currently already provides many of the services that would be offered by the European satellite radionavigation programme Galileo. However, we should not allow ourselves to become dependent on a satellite-based radionavigation monopoly that is dominated by the US and was set up by the US military. Even the routes of the GPS satellites are drawn in a way which ensures, first and foremost, that the areas in which the US is conducting military operations have good coverage. Our own system will enable us to define the best possible constellation of flight paths for Europe.
In view of the strategic important of the project, I voted in favour of the report, although the issue of funding has not yet been fully resolved.
in writing. - (ES) Having had my speech interrupted by the President, who applied speaking time much more strictly to me than to the colleagues before me, I wish to add a few comments. We certainly ought to be pleased with the determination of the institutions in overcoming all the ups and downs of the project. We are finally in a position to initiate guaranteed planning for Galileo's deployment phase. We are also extremely pleased with the work carried out to make participation in the programme as broad as possible.
Having said this, I now wish to mention one vital point: the civil nature of the project, an essential condition to ensure the transparency of operations. The European system's independence will enable certification to be issued for the services supplied to users, and will furnish guaranteed quality. These conditions are essential in the development of new commercial applications ushering in a wonderful opportunity for our SMEs, with huge environmental and social potential. Navigation for the blind, planning the most accessible routes for the disabled, assistance for those suffering from Alzheimer's disease, or rapid location of people in emergency situations are all examples of applications geared towards improving lifestyles.
The EP has always given its full support to Galileo through legislative and budgetary undertakings, and has clearly acknowledged it as a strategic project.
in writing. - (FR) It will have taken eleven years of painful indecision and political and administrative disagreements to arrive at a solution for the creation of a European satellite radionavigation system. The delay resulting from the method chosen - including Public-Private Partnership, international cooperation outside the European Union, essential participation by all Member States, prescribed role of the European Commission - is estimated at five years. If those principles and methods had been applied to technological and industrial ventures such as Airbus and Ariane, Europe would probably not have its own aircraft manufacturer or space launcher today.
Although the end result is not entirely satisfactory, there are many lessons to be learnt from it. Large strategic projects can only be launched in new areas, where the private sector is unable or unwilling to take risks, if the public authorities are the sole decision-makers and financiers, because these are projects that involve political vision and not simply economic logic. Secondly, in projects of this kind, the fact that they had to go through Community institutions and procedures proved a hindrance and a negative factor, adding to the ideological constraints, where intergovernmental cooperation turned out to be effective. Let us hope those lessons will be taken to heart.
in writing. - (RO) I voted for the report regarding the amendment of the Council Regulation on continuing to implement European satellite radionavigation programmes. The Galileo project, a component of these programmes, will have multiple applications and will be used for traffic control, transport logistics, natural disaster prevention and response, commercial and governmental services.
Since the first debate on the Community budget for the year 2008, the European Parliament has considered this project a priority and requested the allotment of the necessary funds and the review of the Interinstitutional Agreement to make this possible. As of March 2009, the EGNOS programme will become operational, and the Galileo programme must also become operational by the end of 2013.
The necessary budgetary resources in order to achieve the Galileo projects are estimated at 3.105 billion euros for the 2007-2013 period. The European Parliament and the European Union Council admit the strategic importance of this project and support its achievement. Consequently, the European Commission must inform the Parliament and the Council regularly on the progress in implementing the project.
I congratulate Mrs Rapporteur Barsi-Pataky for the way in which she worked with colleagues from all political groups for this regulation.
in writing. - (PT) The Directive in question aimed to create a uniform status for third-country nationals residing legally in the EU territory, after a period of five years of legal, continuous residence in a Member State.
The aim of the present initiative is to extend the Directive's scope to beneficiaries of international protection in order to offer them legal certainty about their residence and rights which are comparable to those of EU nationals.
However, there is still a gap as the Directive does not provide for mutual recognition and transfer of responsibility as regards international protection to another Member State. This means that it will not be possible to grant third-country nationals rights of free movement and establishment within the EU as soon as their status is recognised. The assessment of these transfer applications therefore continues to be governed by the 1951 Geneva Convention and by the Council of Europe's European Agreement on Transfer of Responsibility for Refugees.
Given this situation, it is also vital to ensure that the second Member State in question observes the principle of non-refoulement, so that the person in question is not sent back to a country where he or she would be in danger. At most this person should be sent back to the Member State that originally granted them such protection.
As regards all the other aspects, I believe that the same requirements should be met and that these persons must be subject to the same demands as laid down in the Directive.
in writing. - (FR) The report by Mrs Roure, like the Directive it is intended to amend, is not acceptable. To allow beneficiaries to be granted the international protection of long-term resident status, even temporarily, without imposing any conditions for resources or minimal integration, even when that status can only be granted after five years' residence, is madness.
Furthermore, the proposed provisions are tantamount to safeguarding these persons against any deportation, including deportation to another Member State, unless they have committed a serious offence. Hence it would be impossible to deny these persons the right to reside in the Member State of their choice, regardless of their circumstances and their social attitudes. That prerogative would take precedence over the sovereign right of states to choose who can live in their territory, with what status and in what conditions compatible with public order and security.
Finally, you all know that applications for international protection are used to circumvent the already weak controls and restrictions on immigration that is in fact purely economic. You are aware that, in those circumstances, subsidiary protection is often preferred to refugee status, because it is shorter and more flexible. If its beneficiaries can become long-term residents, it will further encourage immigration.
in writing. - (SV) The report contains many proposals on integrating people who have been granted international protection. We would have supported these proposals if the vote had taken place in the Swedish Parliament.
In this context, however, the proposals are part of creating a common European asylum system. This report itself is heading in a generous direction regarding asylum policy. At the same time it forms part of building 'Fortress Europe'. The protection provided by the Geneva Convention is undermined by the EU taking upon itself responsibility for interpreting who is to be granted protection and the form this will take.
We see no other alternative than to say no to all forms of common refugee policy at EU level, as Member States would otherwise lose control of the direction policy is taking. The UN's conventions should remain the governing instruments for guaranteeing the rights of asylum seekers in international society.
in writing. - We abstained from voting on the Roure report today, though we basically support the idea behind the report: to make sure that refugees and persons authorised to reside in a country on the basis of a temporary or subsidiary form of protection enjoy the same rights as long-term residents of that country within the scope of Directive 2003/109/EC. However, we believe it is for the Member States themselves to decide on this matter, not the EU.
in writing. - I support Ms Roure's report on the extension of the scope of Directive 2003/109/EC to beneficiaries of international protection. What the report sets out to achieve is to ensure that beneficiaries of international protection are entitled to the same rights as those we enjoy as EU nationals, after five years of legal residence in the EU. I find this a logical amendment of the previous Directive and have voted in favour of the report.
in writing. - (IT) Thanks to the drugs strategy for 2005-2012, the European Union has laid the foundations for combating a worrying phenomenon which is growing steadily, especially among the most vulnerable groups such as young people and women, namely the spread of drugs in Europe.
Nonetheless, the stated aims must be achievable and for this reason the EU needs a commitment from civil society, which plays a fundamental role in preventing the spread of drug abuse.
Psychological stability, patient follow-up after detoxification treatment, the creation of an alternative lifestyle in social and employment terms: these are just a few of the benefits afforded by the work of recovery centres, non-profit bodies and NGOs operating in the sector.
For this reason, I - like the rapporteur - hope that over and above direct financial aid for communities dealing with the problem, an appropriate fiscal policy will be devised for organisations performing so-called 'ergotherapy', in other words rehabilitation through work. In particular, I expect the Member States to undertake to offer specific tax breaks or the removal of excessive red tape.
We must avoid a situation where national budgetary constraints or mere red-tape forces the closure of these bodies, which do an irreplaceable job in helping drug addicts return to a normal lifestyle.
in writing. - (BG) I supported Mr. Catania's report and would like to add that there is no simple solution to the drug problem. Drug abuse and drug trafficking destroy society through crime and corruption which accompany them, and drug-related transmissible diseases (AIDS, hepatitis) pose serious threats to public health.
That is why I believe that effective response should be an effort that should involve not only the institutions, civil society and the media but rather a comprehensive programme through which education, religion and sports could also make their contribution to solving this problem and serve as the barrier that should keep our children away from sin. Encouraging sports and religious studies on the curricula at school and outside school can raise considerably the awareness of children of the deadly influence of drugs. By joining the efforts of law enforcement and civil society, particularly at the local community level, it is possible to achieve better results in implementing and further developing the EU Drugs Strategy.
in writing. - (SV) The rapporteur requires that an organisation for actors from civil society at European level should have a clear added value compared with national, regional and local civil society organisations. In our view this is completely unacceptable, as drugs policy is directly linked to the criminal law and attitude to crime and punishment in the individual countries. Furthermore, the drugs policy must be designed according to the cultural and social aspects of each country in order effectively to help deprived people who need the aid of society in order to return to a functional life.
We therefore choose to vote no to the report in its entirety.
in writing. - (FR) Although it is true that, in combating drug use, information, prevention and awareness are essential to avert the risks of drug addiction for the physical and mental health of users, they are unfortunately not enough.
According to the European Monitoring Centre for Drugs and Drug Addiction, over 70 million Europeans have smoked cannabis and 60% of people that go to discos in France, Italy and the United Kingdom have taken cocaine. It has to be concluded that European information and communication strategies are totally ineffective, since drug supply and demand is unfortunately on the increase everywhere in France and in Europe.
No compromise is acceptable where the use and sale of drugs is concerned. Only zero tolerance works.
The harm caused to thousands of victims by experimental policies to liberalise drugs confirms that evidence.
in writing. - (FR) As shadow rapporteur for the Socialist Group, I have devoted a great deal of time and energy to this subject with a view, as far as the substance is concerned, to explaining the need for more dialogue with civil society on the fight against drugs and, as far as the form is concerned, proposing a text that can be read and understood by everyone.
With their first-hand experience and capacity for innovation, I think that the actors in civil society can really make a useful contribution to national and European policies on prevention and information as well as helping people out of their dependency and reintegrating them into society.
So many actions are needed at different levels: at work, at school, on the streets and in prisons.
I therefore welcome the adoption of this report, which salutes the creation of the Civil Society Forum on Drugs and underlines the importance of greater cooperation between civil society and all the institutions and agencies of the Union.
The fight against drugs concerns all of us and those who are in the front line of the fight, who work every day to help drug addicts and prevent more people sinking into dependency, must be particularly important partners.
in writing. - Drug abuse is a prominent problem in societies across Europe, and Scotland is no exception. Mr Catania's recommendations regarding the role of civil society in drugs policy in the EU rightly call for a more concerted European approach to this issue that knows no borders. Civil society is a key player in tackling all facets of this problem and its initiatives should be benefiting from EU support. The rapporteur's recommendations need to be heeded if we are to construct an effective policy that fights drug abuse on all fronts. I voted in favour of the report.
in writing. - (DE) It is debatable whether the illegal cultivation of poppies can be switched to industrial production of medicinal products, but it may be worth trying. What is certain is that the US policy towards Afghanistan and the EU's lack of action on increased opium production have exacerbated the problem.
A forward-looking drugs policy must be based on effective smashing of drug rings, instant deportation of foreign drug dealers and the adoption of targeted priority actions, along with the provision of better treatment services for drug users. There are increasingly vocal calls for the legalisation or liberalisation of drugs, but even in Switzerland, after almost 15 years of handing out heroin, hopes that this would help addicts overcome their addiction have finally been dashed. The report before us leans heavily towards liberalisation, and I have therefore voted against it.
in writing. - (PL) I welcome the discussion on drugs. They constitute a serious problem but bureaucratic efforts have not curtailed the activities of dealers who sell drugs at schools, centres of higher education, housing estates and other public places, and it is unlikely that they will do so in the future.
In 1998 a special session of the General Assembly of the United Nations set itself the goal of creating a drug-free world in the course of 10 years. Subsequent years saw the publication of many recommendations, regulations, decisions, reports and a Green Paper. We have today voted on yet another draft resolution. We would do well to reflect on what all this has achieved. I am sorry to have to say that never in the history of mankind have drugs been as easily obtainable as they now are. All that remains is for it to be possible to order them through the Internet.
I voted in favour of the resolution because I support any measure to combat drugs. Nonetheless, I should like to point out that until we isolate producers from distributors and introduce radical changes to the penal code to create an effective deterrent for people who make a living out of drugs, this problem will not be reduced. On the contrary, it will increase in magnitude.
in writing. - (IT) I believe that it is necessary, not just at European level but also nationally and locally, to promote a dialogue with and between the various civil society stakeholders so as to avert the terrible dangers represented by drugs.
Civil society must be regarded as a key ally of the Union and the Member States in achieving the goals set out in the EU drugs strategy.
Indeed, thanks to their experience in the field, therapeutic communities can support awareness-raising campaigns by providing more and better information about the risks inherent in drug abuse and about possible prevention programmes.
in writing. - (SV) No one questions the importance of the enormous, often successful work carried out by civil organisations to help people who have become dependent on drugs. We need to gather together all the forces for good in the battle against harmful, addictive substances. It was therefore gratifying to see a report which highlights the initiatives being carried out in Europe.
The reason why I abstained from voting today thus has nothing to do with the actual subject of the report. Instead the reason can be read under the heading 'Civil society - the external dimension'. Some time ago, an agonising decision, I have to admit, I voted in favour of a report which supported facilitating a switch to legal poppy cultivation in Afghanistan, with production being used in pain-relieving drugs. One of the reasons for this was the number of reports which had appeared on the negative consequences of spraying the existing crops using planes and the desperate situation of the Afghan people. The report encourages both separate cultivation and spraying, which is inconsistent. The report also grants support to organisations in Europe working to produce substances derived from coca leaves, for example, for therapeutic or other 'lawful use'. I am strongly against this. As the main intention of the report is nevertheless good, I finally chose to abstain.
in writing. - (SK) The motion for a resolution on organ donation and transplantation is a part of a world-wide debate on child safety. In order to help protect children effectively, I am working on a European campaign called 'Do you know where your child is now?'. The chapter of this resolution dealing with organ trafficking is directly linked to it. The call to Member States and to the Council to adopt effective measures to sever the links between the lack of organs and organ trafficking is therefore more than justified.
In order to combat organ trafficking, a long-term strategy must be adopted with a view to eliminating the social inequalities at the root of such practices. We must combat trafficking in organs and tissues, which should be universally banned, in particular where it concerns the transplantation of organs and tissues from minors. I am deeply disappointed that Europol has not carried out a survey of organ selling and trafficking, citing the absence of documented cases.
On the contrary, reports by the Council of Europe and the World Health Organisation clearly prove that organ trafficking is a problem in Member States of the Union, too. We ask the European Commission and Europol to improve the monitoring of organ trafficking and draw the necessary conclusions. I hope that Slovakia can make use of its EU Presidency to move this very important agenda forward.
in writing. - (FR) I voted in favour of the proposal for a decision of the European Parliament and of the Council amending the Interinstitutional Agreement of 17 May 2006 on budgetary discipline and sound financial management as regards adjustment of the multiannual financial framework, on the basis of the report by Mr Böge.
That adjustment had become unavoidable because of the delay in adopting certain operational programmes under headings 1B and 2, EUR 2 034 million at current prices of the appropriations set aside for the Structural Funds, the Cohesion Funds, rural development and the European Fisheries Fund which could not be committed in 2007 or carried forward to 2008. It was therefore becoming sensible for that amount to be transferred to subsequent years in accordance with paragraph 48 of the Interinstitutional Agreement on budgetary discipline and sound financial management, increasing the relevant expenditure ceilings for commitment appropriations.
in writing. - (RO) I voted for the report regarding the adjustment of the multiannual financial framework, presented by our colleague Böge. The amounts not used in 2007 from the commitment appropriations for the Structural Funds, the Cohesion Fund, the Rural Development Fund and the European Fund for Fisheries should be carried forward for the upcoming years. Thus 2.034 billion euros will be transferred, according to 48 of the Interinstitutional Agreement, for 2008-2013. The amounts will be allocated mainly in 2008 (approximately 56%), and during 2000-2013 the influence of this transfer will be insignificant.
We have to analyze the reasons that have led to a lack of use of these funds. First of all, there are 45 operational programmes that were submitted late to the European Commission for approval. 72% of the reprogramming required is due to delays in rural development programmes. Some were sent to the Commission in December, thus making it impossible to adopt the programmes in 2007. National institutional constraints and a lack of previous programming experience are some of the causes for these delays. Most of the 45 delayed operational programmes come from the new Member States. I request the Commission to assist them more in acquiring the new procedure and training the personnel assigned to the use of these funds.
in writing. - (FR) I voted in favour of the own-initiative report by Mrs Carlotti on the implementation of the programming of the 10th European Development Fund (EDF) and, as the report indicates, I regret that the fund has not been incorporated in the Union budget, which would have allowed democratic scrutiny.
Let us hope that the subject of the inclusion of the EDF in the budget will come up again in the mid-term review of the financial perspectives in 2009. As regards the EDF and its role in the eradication of poverty and achievement of the Millennium Development Goals (MDGs), it is becoming urgent to programme it and hence to finalise the political agreements needed for its implementation. Priority will need to be given to improving health care and basic education and, I would add, subsistence farming.
At a time when the Doha agenda of the World Trade Organisation (WTO) is at a virtual standstill, it is becoming urgent for the European Union to use its development instruments to participate in this ambitious, just and commendable plan to eradicate world poverty.
in writing. - (ES) I voted in favour of the report, since I feel it is most important to stress the need for EDFs in ACP countries. It is essential that documents such as the Paris Declaration of March 2005 be taken seriously and periodically revised to produce the net aid figures. It is nevertheless true that a dreadful lack of coordination between the Member States led to cutbacks in their official development aid, from 0.4% of GDP in 2006 to less than 0.38% in 2007. This tiny percentage represents a loss of 1 700 million euros. The worst thing of all, though, is that partner countries are in a constant stop-and-go situation, with no chance of making plans for the long term, since they have no idea whether they will have sufficient funds to do so, even though this has been promised by the Member States. The saddest aspect of all this is that we demand they keep their side of the bargain when we forget to keep ours. We cannot work together like this.
in writing. - I welcome the Carlotti report on the implementation of the programming of the 10th European Development Fund (EDF). To ensure that the EDF's goals of poverty eradication in partner countries and regions and the pursuit of the Millennium Development Goals are achieved a stronger parliamentary scrutiny of its delivery instruments is required. I further agree with the idea that the programming of the Fund should pay particular attention to MDG-related areas such as health, education, respect of the environment and encouragement of good governance. The current ratification difficulties the 10th EDF is encountering need to be addressed in order to facilitate swift implementation of the Fund. I voted in support of the report.
in writing. - (FR) I voted for this report by Mrs Carlotti on the implementation of the programming of the 10th European Development Fund (EDF).
The EDF is the main Community instrument for development cooperation aid to the ACP (Africa, Caribbean, Pacific) countries. It works in particular on achievement of the Millennium Goals set in the United Nations in 2000.
However, the 10th EDF (2008-2013) has at the moment come to a standstill. Since the revised Cotonou Agreement has not been ratified by some of the ACP countries, the EUR 22.7 million budget available since 1 January 2008 is still not being used.
The text adopted by Parliament therefore calls urgently for an end to the deadlock and outlines a number of issues: priority for the reduction of poverty (and health and education in particular), specific attention to the gender dimension and a sustainable development strategy for the countries concerned.
Finally, Parliament would like to see the EDF incorporated in the general budget of the Union, in order to make European policies more coherent and improve democratic scrutiny of its management.
in writing. - (PT) The implementation of the budget of the 10th European Development Fund must not be assessed in purely accounting terms. This is not the function of this Parliament, as duly noted by the report in question. Rather than discussing the integration of the EDF into the Commission's budget or the rules on using the balance remaining from each financial year, what concerns us is the coherence between the use of these funds and the political goals of the European Union with regard to the ACP countries.
In this respect, it is striking that the current situation on the ground is quite different from what existed when these instruments, and their framework, were created. In addition to the China factor to be taken into account in many of these countries, consideration must be given to the effects of changes in the agricultural and food markets, climate change and the new approach of the United States towards Africa. In light of all this, it is felt that the road followed so far is no longer totally appropriate and this, I would stress, is our main concern.
in writing. - (SV) When the EU, the world's largest donor of aid, operates in the developing world, our values must be clear. Human rights must be our watchword, not just in theory but also in practice. Saying, therefore, that the EU should not use the European Development Fund to promote democracy and human rights by being able to demand development in this area conflicts with our desire to achieve real results. Aid does good only if it benefits the citizens, therefore we as donors must be able to set criteria to encourage the development of democracy, human rights and a functioning civil society. Creating development sometimes also requires direct help through peacekeeping operations. These should also be able to be covered by the European Investment Fund, as such operations reduce human suffering and prevent catastrophe in a very real way.
Naturally, we in the rich world must not impose a particular way of living on other people. However, we have a responsibility to enable choice where today there is no choice. Therefore, I was disappointed that what is otherwise a good and important report calls into question what is for me a fundamental principle of something being done in return in terms of free and human rights, and the opportunity for peacekeeping operations within the European Investment Fund.
in writing. - The Green Group will not vote in favour of the Meijer report on Macedonia. Although the report contains many parts that clearly set out the progress Macedonia has made, it is totally unacceptable how, at the very last minute, Greek politicians have lobbied against the paragraph on the name issue. The most notable expression of this was the wish to delete the reference to the 1995 Interim Accord in which Greece gave its assurance that the name issue would not be an obstacle to Macedonia's membership of international institutions. Greece not only calls into question its commitment to international law but is also interfering in the sovereignty of another state in an unprecedented way. This behaviour by an EU Member State is not acceptable.
in writing. - (CS) FYROM is one of the few countries in the world whose name has not been officially recognised by all other countries. Although this republic has introduced various ethnic and religious holidays, the abnormal bilateral agreement on the status of US citizens still exists. Among the successes are the measures taken against organised crime and corruption, achieved by the government in spite of the powerlessness of the occupation forces in Kosovo to do anything about these problems. I find it incomprehensible that to date no united position has been agreed on giving citizens abroad the opportunity to vote. In the referendum in Montenegro these citizens were discriminated against; in the case of the elections in Macedonia the EU is hesitant.
Article 31 welcomes the police raid on a weapons cache. I consider the information in the second part of the paragraph about terrorists being maltreated when arrested to be a poor joke. I do not know of any cases of policemen politely asking terrorists to give themselves up. Apart from the unusual situation concerning the name of the country and the agreement with the US that flies in the face of international agreements. One of the unusual aspects of the FYROM issue is its disputes with its neighbours. The way I see it, we must insist on these disputes being resolved before the country joins the EU. Since some of the amendments can change the meaning of the report, our vote on the final 'product' will depend on whether or not the amendments are adopted.
in writing. - Mr Meijer's progress report on the former Yugoslav Republic of Macedonia's movement towards accession is a balanced report on a divisive issue. FYROM must continue with a reform-driven agenda in order to ensure that accession negotiations can be started as soon as possible. To preserve a negotiating position on the name issue we must avoid any temptation to use FYROM's naming as a hurdle to its involvement in international institutions. I therefore welcome the report and the rapporteur's efforts in ensuring that the naming issue did not dominate the document.
in writing. - British Labour MEPs are pleased to have voted in favour of this resolution, which marks a genuine effort to maintain the progress of the Former Yugoslav Republic of Macedonia (FYROM) towards EU membership highlighting positive movements in combating corruption and protecting the freedom of media as well as pressing for the further actions necessary towards the opening of accession negotiations. We note that there has been considerable progress, and look forward to the possibility of opening accession talks with FYROM.
In relation to amendment 13 on the name issue negotiations, we voted against this amendment. Although we fully support all the work being done to find a resolution to the name issue, we do not believe that this should be linked in anyway to FYROM's membership of international organisations. Each should be decided on its own merits.
Secondly, we abstained on the vote on amendment 7 discussing the issue of visa liberalisation. As the UK is not a party to the Schengen Agreement under which this issue rests, it was not appropriate for us to support this amendment.
in writing. - (EL) Today's success is due to the coordinated and effective efforts we have made together with many other fellow Members throughout the spectrum of the European Parliament.
This attempt was successful thanks also to the shift late in the day in the official Greek line in favour of finding a genuine compromise solution by means of a composite name acceptable to all.
We must work hard to capitalize on this progress and arrive at a solution through a fair compromise. This must be achieved under the same UN auspices before the end of 2008.
It is in the interests of Greece and of the peoples to maintain peace and stability in the region, so another impasse lasting many years must be prevented. Public life must be rid of the Skopia syndrome.
in writing. - (EL) The MEPs of the Communist Party of Greece (KKE) have voted against the report. We are opposed to a capitalist, warmongering EU, and hence also to any enlargement of the EU. The root cause of the Balkan problems is imperialist schemes, EU, USA and NATO interventions, and border changes.
The accession of the Former Yugoslav Republic of Macedonia (FYROM) and other Balkan countries to the EU and ΝΑΤΟ involves their peoples in the imperialist standoffs between the USA, the EU and Russia over the control of energy sources and transport channels. Those living in the wider region are being put at serious risk.
The Communist Party of Greece is not concerned with name issues. It supports a mutually acceptable solution about the name, which must represent a purely geographical definition divorced from divisive nationalism and enslavement.
Those who have felt the need to excuse themselves in front of the Greek people because of their last-minute volte-face on the Macedonian name issue, and who belong to the EU, the New Democracy, PASOK, the Left-Wing Coalition (SYN) and the Popular Orthodox Rally (LA.O.S.), are rubbing their hands with glee. They voted in favour of the adoption of the supposedly positive amendments of the name in a bid to divert the people from the main point, which is imperialist intervention and schemes for the Balkans. This diversion is designed to conceal their subjugation to imperialist aims and the appointment of the EU, the USA and NATO as arbiters. All this exposes our country to threats and pressure designed to extort money in exchange for full participation in the imperialist schemes, which have been becoming even worse since the NATO Summit in Bucharest.
in writing. - (FR) I voted for the excellent own-initiative report by Mrs Gomes on China's policy and its effects on Africa. Although the fact that China is ready to cooperate with African countries in a concrete and pragmatic way is to be welcomed, there are a number of areas of concern, such as the cooperation by China with repressive regimes in Africa, the failure to respect social and environmental rules, the supply of arms to repressive and undemocratic regimes. I support the proposal that the African Union, China and the EU should set up a standing consultative body to improve the coherence and effectiveness of their respective cooperation activities and to establish a global framework for concrete operational projects on common challenges such as adaptation to climate change, renewable energies, agriculture, water and health.
I also support the idea of a dialogue between the Chinese People's National Congress, the Pan-African Parliament, African national parliaments and our European Parliament, with the aim of fostering sustainable development and enhancing their capabilities for scrutiny of the executive in peace and democracy.
in writing. - (NL) The Gomes report rightly points to various unacceptable Chinese practices in Africa, and sometimes gets down to the nitty-gritty. The ethnocide in Tibet might be receiving a lot of attention at the moment, but Chinese policy in Africa is at least equally indicative of a regime that could not care less about human rights and other rules of the game.
The Chinese do business with anyone as long as it satisfies the thirst for oil. Chinese firms and businessmen create extraterritorial Chinese islands that are protected by corrupt rulers, who are in turn protected by Chinese vetoes in the Security Council. Europe is no match for the Chinese, and slowly but surely we are being driven out of Africa. Europe must in the end just realise that, as the Chinese gain the upper hand in Africa, our constantly repeated message of democracy, freedom and good governance, not to forget sustainability, is becoming completely meaningless. It is time for a different strategy.
in writing. - (PT) I voted in favour of the Gomes report on China's policy and its effects on Africa because I consider that, in light of the growing Chinese presence in Africa, the European Union must try, by adopting a common position on dialogue, to encourage China to base its political and economic actions in Africa on criteria which will not prevent the promotion of peace, human security, rule of law or sustainable development.
I also endorse the call for the European Union to persevere in promoting respect for the principles by which it is governed, regardless of the success of its dialogue initiatives.
in writing. - The report by Ana Maria Gomes covers many important aspects, not least the fact that the involvement of the EU and China should be in the interest of the African countries and people, and that external investors operating in Africa should respect social and environmental rules. This is why we chose to support the report. However, we do not support the phrasing in the first paragraph highlighting the importance of the Treaty of Lisbon in enhancing effectiveness and coherence in the EU's external relations.
in writing. - (FR) The Committee on Development has drawn up a very balanced report on China's policy and its effects on Africa.
I have all the more satisfaction in voting for it in that I had a very unfortunate experience at the ACP-EU Joint Parliamentary Assembly. In my report on the impact of foreign direct investment, I made a few critical observations on Chinese investments in Africa. The ACP delegates, with the connivance of the Socialists, Communists and Greens, succeeded in removing all of them from the report.
Why were they unwilling to state that Chinese FDI is concentrated on the extractive industries and often supports ACP governments in policy orientations that are not in the interest of democracy, rule of law and poverty eradication in those countries?
Why did they remove the finding that Chinese FDIs are invested in certain multinationals that inundate African markets with low quality goods, especially textiles?
I welcome the reference in the report's explanatory statement to the fact that the Chinese scramble in Africa is reaping African national resources for Chinese profit and undermining sustainable development. There is also concern about the risk that China might export some of its worst home practices to Africa ...
(Explanation of vote cut pursuant to Rule 163 of the Rules of Procedure)
in writing. - (DE) I would like to take the opportunity afforded by this explanation of vote to express my warm thanks to the rapporteur, Ana Maria Gomes. The report being voted on is a very successful one. I would also like to voice my thanks for the fact that numerous aspects of the opinion of the Committee on International Trade have been incorporated into the report.
In my view, it is very important to assess China's policy in Africa fairly without generalised condemnation of its engagement there. Instead, the EU's own engagement should be stepped up via the approach centred on 'More Europe in Africa'. This could improve European visibility and achieve a stronger European presence, thereby strengthening the contacts between the EU and Africa. Closer economic ties between the two continents could be of great benefit to both sides.
in writing. - Ana Gomes' report on China's policy and its effects on Africa highlights both the positive move Beijing has made by engaging with Africa, while also making the point that China's policy requires improvements. On the one hand the EU must welcome China's development role in Africa though, worryingly, through its aid China is exporting some of its worst home practices including corruption and disregard for labour rights and environmental standards. Indeed, engagement with China, on these issues and its relationship with repressive regimes such as Sudan and Zimbabwe, requires a common EU approach. It is with these views in mind that I voted in favour of the report's recommendations.
in writing. - The report by Ms Ana Maria Gomes covers many important aspects. Not least the fact that the involvement of the EU and China should be in the interest of the African countries and people, and that external investors operating in Africa should respect social and environmental rules. This is why we chose to support the report.
However, we do not support the phrasing in the first paragraph highlighting the importance of the Treaty of Lisbon in enhancing effectiveness and coherence in the EU's external relations.
In terms of any reform of the Common Agricultural Policy, Sinn Féin stands for real reform which would allow for farming and rural life to become sustainable in Ireland, Europe and in the wider world.
in writing. - (FR) I voted in favour of the Gomes report because it provides a very detailed analysis of the causes and consequences of Chinese domination in Africa from both an economic and a political perspective.
China's impressive economic rise in the past 20 years has led to an increase in the demand for oil and other raw materials. China today imports 30% of its oil from Africa; that figure will reach 45% by 2010.
China also invests massively in infrastructures in Africa.
These commitments are without preconditions concerning human rights or social and environmental conditions.
Europe must sit up and take note of this situation and it must try to define a strategic partnership with both Africa and China to ensure the sustainable development of the African continent.
in writing. - (PT) The report in question correctly defines the current state of Chinese policy in Africa, describing in detail the investments, financing and political consequences. Unfortunately it is unrealistic in its proposals, repeatedly suggesting that the EU should be urged to encourage China to adopt ideal behaviour in the area of human rights, workers' rights and respect for the environment and, finally, to do in its external policy what it does not do in its internal policy. In the chapter on what should be done with regard to the (correct) portrayal of Chinese policy in Africa and its consequences, there is no guidance on what the EU's strategy should be, in partnership with countries such as India, Brazil and (an unacceptable omission) the United States.
The current global situation is nothing like the models that have framed geostrategic thinking in recent decades. The emergence of new economies which differ greatly from each other, the generalised and globalised increase in consumption, the competition for essential goods and raw materials, the threat of social revolt, the risk of preference for muscular political regimes, all these new realities require analysis and, in particular, a more strategic proposal with a different view of the future. That is why I abstained from voting on this report.
in writing. - (IT) The report by Ana Maria Gomes on 'China's policy and its effects on Africa' highlights the primordial role now occupied by Beijing in Africa's diplomatic, economic and political equilibrium.
It is vital in my opinion that, even though China has turned its spotlight on the hitherto forgotten continent of Africa, its conduct must be kept within limits so as not to slip into a potential new form of colonialism, which has after all marked and written shameful pages of our own, European, history.
To this end I hope the EU will draw up a coherent strategy to ensure that China shows respect for issues such as governance, the fight against corruption, the protection of human rights, employment and the environment, and in order to guarantee clear, transparent agreements between the two countries.
in writing. - (SV) Africa is a continent in need of aid, stronger trade links and increased participation in the globalisation which is creating greater welfare for all. China has quickly come to be an important partner on the African continent, with a huge appetite for raw materials, not least the oil which several African countries possess. The fact that more and more countries are interested in Africa boosts its development. However, we must state that China's uncritical approach when it comes to obtaining access to these raw materials, with little or no consideration for human rights, corruption and undemocratic regimes, poses a challenge for the EU, which has long insisted that trade and aid must go hand in hand with demands for democratic development taking into account free and human rights. The European Parliament clearly urging China to take human rights and development for the people of Africa into account is an important signal. Development is a broader concept than economic progress alone and I therefore wholeheartedly support the view that human rights and democracy must be an important aspect of international relations, including China's relations with Africa.